UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6218



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAVIER LEDEZMA GONZALEZ,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.    Samuel G. Wilson, District
Judge. (5:05-cr-00007-5; 7:06-cv-00699)


Submitted:   May 21, 2007                  Decided:   June 19, 2007


Before MOTZ and KING, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Javier Ledezma Gonzalez, Appellant Pro Se. Ray Burton Fitzgerald,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Javier Ledezma Gonzalez seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as

untimely.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate     of    appealability.     28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.          Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).           We have

independently reviewed the record and conclude that Gonzalez has

not made the requisite showing. Accordingly, we deny a certificate

of   appealability     and   dismiss   the    appeal.    We   further   deny

Gonzalez’s “Motion to Extend Time For Filing a Motion Under 28

§ 2255.”     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                 DISMISSED




                                     - 2 -